Citation Nr: 1242874	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  03-24 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971.  He also had subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California.

The Veteran's claim of service connection for a psychiatric disability had initially been denied by the RO in March 1974 and March 1975.  In April 1983, service connection for PTSD was denied.  

In May 1991 and August 1993, the Board determined that new and material evidence had not been received to reopen the Veteran's claim of service connection for a psychiatric disability, to include PTSD.  The decisions of the Board are final.  See 38 C.F.R. § 20.1104 (2012).

In November 2002, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a psychiatric disability, to include PTSD.  The RO also denied the Veteran's claims of service connection for lumbar and cervical spine disabilities.  The Veteran timely filed a notice of disagreement and was issued a Statement of the Case.  In August 2003, he perfected a substantive appeal as to the issues denied by the RO in November 2002.  As such, the issues adjudicated by the RO in November 2002 are those currently before the Board. 

In May 2009, the Veteran testified at a hearing over which a Veterans Law Judge of the Board presided while at the RO.  Thereafter, the Veteran was notified that the Veterans Law Judge who conducted that hearing was no longer employed by the Board, and he elected to testify at another hearing, which was held in August 2012 before the undersigned  Veterans Law Judge at the RO.  A transcript of each hearing is of record.

Regarding the hearing, the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the August 2012 hearing, the undersigned clarified the issues on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board therefore concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in October 2010 and June 2012, on which occasions it was remanded for additional development.  Except as indicated in the remand portion of this decision, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders as they pertained to the issues being decided herein, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Specifically, the RO sent the Veteran corrective VCAA notice in a January 2011 letter.  An orthopedic examination was provided in November 2010.  Moreover, records from the Social Security Administration have been obtained.  Further, additional VA records have been added to the claims file.  Finally, the Veteran was afforded a new hearing, before the undersigned, in August 2012.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a psychiatric disability, to include PTSD, a lumbar spine disorder, and a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1993, the Board determined that new and material evidence had not been received to reopen the Veteran's claim of service connection for a psychiatric disability, to include PTSD.  

2.  Evidence received since the August 1993 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability, to include PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1993 Board decision that determined that new and material evidence had not been received to reopen the Veteran's claim of service connection for a psychiatric disability, to include PTSD, is final.  38 U.S.C.A. §§ 7104(b); 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2012). 

2.  New and material evidence has been received to reopen the claim of service connection for determined that new and material evidence had not been received to reopen the Veteran's claim of service connection for a psychiatric disability, to include PTSD. 38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this decision, the Board reopens the Veteran's claim of service connection for a psychiatric disability, to include PTSD, and remands that issue, along with the other claims, for further development.  Because the claim has been reopened, further notice or assistance is unnecessary to assist the Veteran in substantiating the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Reopening Service Connection for a Psychiatric Disability, to include PTSD

Service connection will be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2012).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain chronic diseases, such as psychosis, may be established based on a legal "presumption" for Veterans with 90 days or more of active service after December 31, 1946, by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection will be granted for a chronic disease identified in service and at any time thereafter.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Most recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

In its August 1993 decision, the Board determined that new and material evidence had not been received to reopen the Veteran's claim of service connection for a psychiatric disability, to include PTSD.  The claims were initially denied by the RO because it was determined that the Veteran did not have a psychiatric disability that was manifested during service, or within one year following separation from service, and as he was not currently diagnosed with PTSD.

At the time of the August 1993 decision, the evidence of record included the Veteran's service treatment records, a copy of his Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214), a 1985 decision awarding Social Security benefits, and VA medical records dated from March 1973 through May 1990.

The Board concluded that the evidence had not shown that chronic psychopathology of any kind was present while the Veteran was on active duty.  The Board had referenced a separation report of medical history completed by the Veteran in which he had indicated that he had experienced nervous trouble.  The DD Form 214 had shown that his military occupational specialty was cook.  The VA medical records had shown that the Veteran had been diagnosed with undifferentiated-type schizophrenia in October 1973, and that while subsequent treatment records had included one examiner's notation of PTSD "by history,"  none of the records had reflected an actual diagnosis of PTSD.

The August 1993 Board decision that determined that new and material evidence had not been received to reopen the Veteran's claim of service connection for a psychiatric disability, to include PTSD, is final based on the evidence then of record.  See 38 C.F.R. § 20.1104 (2012).  

However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

In June 2002, the Veteran again submitted a claim of service connection for a psychiatric disorder, to include PTSD.

In support of his claim, the Veteran submitted additional VA outpatient treatment records dated from December 1989 to June 2012, showing continued treatment for a psychiatric disorder, primarily diagnosed as undifferentiated type schizophrenia.  Among the treatment records is a notation in October 2005 that the Veteran was currently under treatment for PTSD, and January and March 2006 notations of a history of schizophrenia/PTSD.

The additional evidence of record also includes the administrative and medical records used in awarding the Veteran's claim of entitlement to Social Security Administration disability benefits dated in February 1988.  Included among the medical evidence is a private medical record from R. S. J., M.D., dated in May 1979, which shows that the Veteran was diagnosed with severe, chronic, undifferentiated type schizophrenic reaction.  Dr. J. indicated that the Veteran had no psychiatric pathology until 1973, almost two years after his return from Vietnam, and that with the possible exception to the rather nebulous diagnostic category of seizures which developed while he was serving in Vietnam, there was no evidence to suggest that he was in some way predisposed to develop psychosis.  Dr. J. also indicated that it was entirely possible that he may have experienced some traumatic episode while under stress of war that remained dormant or latent and did not resurface until he was again stressed in some less direct manner while in school, eg., broken romance, academic failure, etc. .

The additional evidence also includes a private medical record from Golden State Medical Evaluation Center dated in February 1981 which shows a diagnosis of (a) acute situational reaction, involving severe shock, associated with death of friend in Vietnam War, with severe conversion reaction, associated with hearing of voices and pseudo-epileptic seizures; and (b) possibility of underlying schizophrenia, paranoid type.

In the Veteran's May 2009 hearing testimony he reported having served in a combat zone where he had been exposed to dead bodies during his service in Vietnam.  In August 2012, he described that prior to entering active service, he had been of sound mind, and that during service he had been treated in sick call for stress and his mental condition.  He added that his behavior had changed such that he had gone to the stockade, though, he was eventually cleared of any wrongdoing.  The Veteran added that he has been having symptoms associated with a psychiatric disorder, to include PTSD, ever since service.

Thus, the newly received evidence includes two private medical opinions dated in May 1979 and February 1981 suggesting the possibility that the Veteran developed a psychiatric disorder as a result of a traumatic episode experienced under the stress of war.  The VA treatment records intermittently suggest a history of and treatment for PTSD.  The Veteran has testified as to the onset of symptoms in service and a continuity of symptoms thereafter.  This evidence pertains to an element of the claim that was previously found to be lacking. 

The additional evidence at the very least triggers VA's duty to assist because it provides competent evidence of a current disability and indicates that the current disability may be related to service.  Hence, it raises a reasonable possibility of substantiating the claim.  See Shade.

As such, the above evidence bears directly and substantially upon the specific matters under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for a psychiatric disability, to include PTSD.  Thus, the claim is reopened. 



ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for a psychiatric disability, to include PTSD, is granted.


REMAND

With respect to the claim of service connection for an acquired psychiatric disability, to include PTSD, the Board initially notes that during the pendency of this appeal, VA law and regulation governing service connection for PTSD have been amended.  Specifically, the evidentiary establishing of the required in-service stressor in certain cases has been relaxed.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-133 (July 13, 2010).  Under the newly-revised 38 C.F.R. § 3.304(f), service connection for PTSD may be granted if: (1) A VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor as determined by the examining VA physician.

As noted above, two private medical opinions dated in May 1979 and February 1981 suggest that the Veteran has a psychiatric disorder which may be the result of a traumatic episode experienced under the stress of war.  The VA treatment records intermittently suggest a history of and treatment for PTSD and the Veteran has testified as to the onset of symptoms in service and a continuity of symptoms thereafter.  

The available service personnel records confirm service in the Republic of Vietnam, and while the Veteran's military occupational specialty was that of a cook, he was assigned to an infantry, artillery, and cavalry unit.  Upon enlistment he denied a history of depression, excessive worry, or nervous trouble of any sort.  However, in his June 1971 separation report of medical history shows he indicated that he had experienced depression or excessive worry, and nervous trouble.

The Veteran's claimed stressors may be consistent with the places, types, and circumstances of his service with an infantry, artillery, and cavalry unit stationed in Vietnam during the Vietnam War.  See 38 C.F.R. § 3.304(f).  Moreover, he has provided credible testimony as to the onset and continuity of symptoms.  As such, the Board finds that a VA examination should be afforded to obtain a medical opinion as to whether any currently diagnosed psychiatric disorder, to include PTSD, was incurred in or aggravated by active service.  The VA examiner must determine whether there is symptomatology satisfying the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125, and if so, whether any such diagnosed disorder is related to the in-service stressful events.  The VA examination report should be conducted in accordance with the revised 38 C.F.R. § 3.304(f).  The VA examiner must also be instructed to identify whether the Veteran has any psychiatric disorder other than PTSD and to ascertain whether any such diagnosed disorder is related to service.

Additionally, as noted above, during his August 2012 hearing, the Veteran testified that he had been sentenced to the stockade during his period of active service, and that he had been treated for psychiatric symptoms during service.  The service treatment records contain his report that he had experienced depression, excessive worry, or nervous trouble.  As such, it is conceivable that there are additional service mental health records of the Veteran, to include those associated with proceedings involved with his being sentenced to the stockade.  While some of the Veteran's service personnel records have been associated with his claims file, it is unclear whether an exhaustive search for mental health records has been undertaken.  As such, on remand, an effort must be undertaken to obtain any additional service treatment records, to specifically include complete service personnel records and any mental health jacket (including all records of psychiatric treatment during service).

Regarding  the issues of service connection for cervical and lumbar spine disabilities, the Veteran asserts that he has current disabilities that were first manifested during his period of active service.  During his August 2012 hearing, he described that his duties as a cook involved a lot of heavy lifting, and that such lifting resulted in his asserted neck and back disabilities.

A review of his service treatment records reveals that in January 1971 the Veteran complained of back pain, ostensibly from heavy lifting.  X-rays showed the presence of a lower thoracic mild dextroscoliosis which was probably due to positioning.  The impression was lumbosacral strain.  In June 1971, he was treated for chronic low back pain.  In June 1971, he also reported a sore neck, though this was associated with an impression of tonsillitis.  The June 1971 separation report of medical history shows that the Veteran indicated he had experienced back trouble.  The examiner elaborated that the Veteran reported low back pain which would go on all the time.  The January 1971 X-rays were referenced.

In November 2010, the Veteran underwent a VA spine examination wherein he reported that he had a current neck and low back disability that began in service.  He explained that due to the lifting of heavy rucksacks and jumping out of helicopters in service, he has experienced neck and low back symptoms ever since.  Following examination of the Veteran, the examiner provided a diagnosis of cervical muscle strain and lumbar strain.  The examiner opined that although the Veteran reported a long history of neck and low back pain, and attributed these to active service, there were no medical records indicating that he saw a doctor for these complaints, either in the service or after.  The examiner added that there was no objective evidence that he had a serious conditions of his cervical or lumbosacral spines.  

The Board finds that the November 2010 VA medical opinion is of limited probative value as it was based upon an incomplete and/or inaccurate review of the medical evidence of record.  As noted above, the service treatment records do show that the Veteran was treated in service for neck and back pain, however, the examiner based his opinion, in part, on the absence of such evidence.  An opinion based upon an inaccurate factual basis is of diminished probative value, if any.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Additionally, the VA examination report is also inadequate in that the examiner based the conclusion, in part, on the fact that there were no records of continuous treatment in and following service.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) found that an examination was inadequate where the examiner relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion. 

Accordingly, the November 2010 medical opinion is deemed inadequate, and a remand for an additional VA examination by an examiner that has not previously examined the Veteran is necessary prior to deciding this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Finally, in its October 2010 Remand, the Board directed that copies of the Veteran's service treatment records from reserve duty from 1971 to 1975 from the Headquarter Company, U.S. Army Reserve, at 5340 Bandini Blvd., Bell, California 90201, be obtained.  All efforts to obtain these documents were to be annotated in the Veteran's claims file.  It does not appear that records from the Veteran's reserve duty have been associated with his claims file.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, on remand, additional efforts to obtain such records must be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall procure copies of service treatment records from the Veteran's reserve duty from 1971 to 1975 from the Headquarter Company, U.S. Army Reserve, at 5340 Bandini Blvd., Bell, California 90201.  All efforts to obtain these documents should be annotated in the Veteran's claims file.  All such available documents shall be associated with the Veteran's claims file.  If the RO/AMC is unable to obtain these records, the Veteran must be notified of this fact, and a copy of such notification should be associated with his claims file.  

2.  The RO/AMC shall contact National Personnel Records Center (NPRC), and any other appropriate records agency, and request that the Veteran's complete service personnel records, service treatment records, and any mental health jacket (including all records of psychiatric treatment during service) be provided.

Efforts to obtain these records should continue until it is determined that they do not exist, or that further efforts to obtain the records would be futile.  The Veteran must be notified of any records that cannot be obtained, of VA's efforts to obtain the records, and of any additional actions that will be undertaken.  All records obtained must be associated with the Veteran's claims file.

3.  After associating any pertinent, outstanding records with the claims file, the RO/AMC shall schedule the Veteran for an appropriate VA mental disorders examination to determine the nature and etiology of his asserted psychiatric disorder, to include PTSD.  The examination should include any diagnostic testing deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished. 

Based on the examination and record review, the examiner should provide an opinion as to the following: 

(a)  Is it at least as likely as not that the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125?  In responding, the examiner must consider and comment on the May 1979 and February 1981 private medical records suggesting that the Veteran had a psychiatric disorder which may be the result of a traumatic episode experienced under the stress of war.

(b)  If PTSD is diagnosed, the examiner is directed to opine as to whether it is at least as likely as not that the PTSD is related to the in-service stressful event associated with being assigned to an infantry, artillery, or cavalry unit as a cook.

(c)  For any other diagnosed psychiatric disability, the examiner shall provide a medical opinion indicating whether it is at least as likely as not that such condition is related to service.  Again, the examiner must consider and comment on the May 1979 and February 1981 private medical records suggesting that the Veteran had a psychiatric disorder which may be the result of a traumatic episode experienced under the stress of war.

The examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, such as a lack of expertise to render such an opinion, or the absence of particular testing or information required to respond. (In such case, any necessary additional testing should be accomplished if feasible.)

If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

Additionally, if the examiner rejects the Veteran's statements, or the statements of any medical evidence of record in favor of the Veteran's claim, the examiner must provide reasons for doing so.  The absence of supporting medical evidence in the service or post-service treatment records is not a sufficient reason for rejecting a Veteran's reports. 

4.  The RO/AMC shall afford the Veteran a new VA examination to ascertain whether he has a current cervical and lumbar disability that is related to a disease or injury in active service, to specifically include the January and June 1971 treatment for neck and low back pain.  The entire claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner shall be performed and all findings reported. 

The examiner is directed to provide an opinion as to whether it is at least as likely as not that the Veteran has a has a current cervical and/or lumbar that had its onset during active service or is related to any in-service disease, event, or injury, to include the January and June 1971 treatment for neck and low back pain.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, such as a lack of expertise to render such an opinion, or the absence of particular testing or information required to respond. (In such case, any necessary additional testing should be accomplished if feasible.)

If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

Additionally, if the examiner rejects the Veteran's statements, the examiner must provide reasons for doing so.  The absence of supporting medical evidence in the service or post-service treatment records is not a sufficient reason for rejecting a Veteran's reports. 

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

					(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


